68 So.3d 992 (2011)
Megan Maynard KIRBY, Appellant,
v.
STATE of Florida, Appellee.
Nos. 5D11-695, 5D11-696, 5D11-697.
District Court of Appeal of Florida, Fifth District.
September 2, 2011.
*993 James S. Purdy, Public Defender, and David S. Morgan, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Kellie A. Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Pursuant to a plea agreement to resolve several cases, Kirby entered a no contest plea in Case 2010-00685-CFFA to the charge of sale of oxycodone. Unfortunately, the trial court pronounced that it was adjudicating Kirby guilty of sale of cocaine, rather than sale of oxycodone. The error was compounded in that the sentencing order also reflected an adjudication for sale of cocaine. As Kirby suggests, it appears that the trial judge simply misspoke. We remand for entry of an amended sentencing order to correctly reflect that Kirby's conviction was for sale of oxycodone.
REMANDED FOR CORRECTION OF FINAL JUDGMENT.
TORPY, EVANDER and JACOBUS, JJ., concur.